Exhibit 10.6

AMENDMENT

TO THE

BANK OF THE OZARKS, INC.

2009 RESTRICTED STOCK PLAN

A. Bank of the Ozarks, Inc., an Arkansas corporation (the “Corporation”) adopted
the Bank of the Ozarks, Inc. 2009 Restricted Stock Plan (the “Plan”) in 2009 to
attract and retain the best available talent, to encourage the highest level of
performance by executive officers and key employees, and to provide such
officers and employees with incentives to put forth maximum effort for the
success of the Corporation’s business and to serve the best interests of the
Corporation’s shareholders.

B. The Plan reserved for issuance to participants a total of 200,000 shares of
Common Stock, $.01 par value (“Common Stock”).

C. On July 19, 2011, the Board of Directors of the Corporation authorized a 100%
stock dividend on the Common Stock of the Corporation, to be effected in the
form of a 2-for-1stock split (“Stock Split”). Effective August 16, 2011, the
Plan was amended to proportionately adjust the number of shares available for
issuance under the Plan after giving effect to the Stock Split, thus raising the
number of available shares to 400,000.

D. On August 21, 2012, the Board of Directors of the Company approved an
amendment to the Plan to make certain technical corrections regarding the method
of tax withholding available to recipients of restricted stock under the Plan.

E. On April 15, 2013, the Shareholders approved an increase in the maximum
number of shares of Common Stock that can be issued as restricted stock or
denominated as restricted stock units under the Plan to 800,000 shares.

AMENDMENT

Effective April 15, 2013, the Plan is hereby amended as set forth below:

1. Section 5.1 of the Plan is deleted in its entirety and is replaced with the
following Section 5.1:

“Section 5.1 Available Shares. Shares hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares, including shares
purchased by the Company for purposes of the Plan. The certificates for Common
Stock issued hereunder may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer hereunder or under the
Agreement or as the Committee may otherwise deem appropriate. Subject to
adjustment pursuant to Section 5.3, the maximum number of shares of Common Stock
that may be issued under the Plan as a result of all Grants is Eight Hundred
Thousand (800,000) shares.”

2. In all other respects, the Plan shall remain in effect and following
execution of this Amendment, the Plan shall be restated with the above changes
incorporated therein.

The Company has adopted this Amendment effective April 15, 2013.